                                         Case 4:82-cv-00866-DPM Document 5736-21 Filed 07/30/21 Page 1 of 2




                                                                            Nominal Dollars
                              Southeast Zone                       West Zone                               Maumelle Zone                               Sherwood Zone
        K-12 Enroll.           1,689 students                     2,513 students                            2,676 students                              4,546 students
           Elem.       Bates ES (2000)    $7,031,462     Chenal ES (2008)     $13,986,063    Pine Forest Expansion (2011) $3,205,120
         Mid. Sch.     Mills MS (2018) $5,456,636       Robinson MS (2018) $43,089,763           Maumelle MS (2005)        $18,421,031     Sylvan Hills MS (2011)     $34,306,500
         High Sch.     Mills HS (2018) $50,072,174                                               Maumelle HS (2011)        $58,273,574        Sylvan Hills HS         $65,000,000
                       Mills HS (2021) $19,000,000
          Total $                        $81,560,271                         $57,075,826                                   $79,899,725                                $99,306,500
       $ per student                      $48,289.09                          $22,712.23                                   $29,857.89                                 $21,844.81


                                                              Real Dollars (adjusted for inflation)
                              Southeast Zone                       West Zone                               Maumelle Zone                               Sherwood Zone
        K-12 Enroll.           1,689 students                     2,513 students                            2,676 students                              4,546 students
           Elem.       Bates ES (2000) $11,082,750       Chenal ES (2008)     $17,630,365    Pine Forest Expansion (2011) $3,867,806
         Mid. Sch.     Mills MS (2018) $5,897,774       Robinson MS (2018) $46,573,324           Maumelle MS (2005)        $25,602,846     Sylvan Hills MS (2011)     $41,399,663
         High Sch.     Mills HS (2018) $54,120,223                                               Maumelle HS (2011)        $70,322,134        Sylvan Hills HS         $65,000,000
                       Mills HS (2021) $19,000,000
          Total $                        $90,100,747                         $64,203,689                                   $99,792,787                               $106,399,663
       $ per student                      $53,345.62                          $25,548.62                                   $37,291.77                                 $23,405.12

1                                                              11 The individual school costs reported in the top chart were adjusted for inflation and reported in terms of 2021 dollars in
   Bates Elem. in 2000 dollars (Doc. 4507, p. 75).
2  Mills Middle in 2018 dollars (PCSSD Trial Ex. 156).         the bottom chart. Since the Proposal to Mills High is reported in terms of 2021 dollars no adjustment was made. No
3 Mills High in 2018 dollars (PCSSD Trial Ex. 156).            adjustment was made to the budgeted, but not yet fully finalized, cost of Sylvan Hills High. The inflation adjustments
4 Chenal Elem. in 2008 dollars (Doc. 4306, p. 36).             were made by inputting the “actual” dollar numbers into an inflation calculator on the website of the Federal Reserve
5 Robinson Middle in 2018 dollars (PCSSD Trial Ex. 156).       Bank of Minneapolis. See https://www.minneapolisfed.org/about-us/monetary-policy/inflation-calculator. The inflation
6 Pine Forest Expansion in 2011 dollars (Doc. 4306, p. 37).    adjusted individual school costs reported in the bottom chart are reported verbatim as calculated by the Fed using the
7 Maumelle Middle in 2005 dollars (Doc. 4306, p. 35).          aforementioned inflation calculator.
8 Maumelle High in 2011 dollars (Doc. 4306, p. 35).
                                                               Enrollment numbers: Based on PCSSD’s official October 1, 2020 enrollment, as on file with the state of Arkansas. See
9 Sylvan Hills Middle in 2011 dollars (Doc. 4306, p. 37).
                                                               https://adedata.arkansas.gov/statewide/ReportList/Schools/EnrollmentCount.aspx?year=31&search=6003&pagesize=100
10 Budgeted cost of Sylvan Hills High (Doc. 5318, p. 1).
                                                               See enrollment breakdown on the following page.



                                                                                        EXHIBIT
                                                                                             21
                                                                                             1
                                         Case 4:82-cv-00866-DPM Document 5736-21 Filed 07/30/21 Page 2 of 2




                                                              K-12 Enrollment by Zone
                          Southeast Zone                  West Zone                   Maumelle Zone                   Sherwood Zone
                  College Station ES     115      Robinson ES         212      Pine Forest ES         411         Cato ES            289
                       Bates ES          346        Baker ES          378      Oak Grove ES           159       Clinton ES           486
                    Landmark ES          221       Chenal ES          445      Crystal Hill ES        504        Harris ES           144
                      Mills MS           390       Lawson ES          180      Maumelle MS            675      Oakbrooke ES          397
                       Mills HS          609      Robinson MS         566      Maumelle HS            927      Sherwood ES           295
                                                  Robinson HS         702                                     Sylvan Hills ES        388
                                                                                                              Sylvan Hills MS       1,168
                                                                                                               SHHS+North           1,473
Total Students:                        1,689                          2,513                           2,676                         4,546
